Citation Nr: 1806011	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for status post eye and adnexa surgery with open angle glaucoma (glaucoma).

2. Entitlement to service connection for diabetes mellitus, type II (diabetes).

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for cervical osteoarthritis.

5. Entitlement to service connection for malignant neoplasm of the colon.

6. Entitlement to service connection for left shoulder condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to November 1973, and January 1991 to April 1991, with additional service in the Army Reserves and Army National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A videoconference hearing was held before the undersigned in October 2017. A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA has a duty to assist a claimant in the procurement of relevant treatment records. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). At his October 2017 hearing, the Veteran reported he has received treatment from Brooke Army Medical Center (BAMC), renamed San Antonio Military Medical Center (SAMMC), from 2002 to the present. This is consistent with recent San Antonio VA records stating his primary care provider is SAMMC. The last medical release and medical records from BAMC or SAMMC are from September 2008. At his hearing, the Veteran also reported he received treatment from Randolph Air Force Base in the early 1980s and received treatment from Temple VA Medical Center after his first period of active service. The Veteran's hearing testimony indicates these medical records may be relevant and it does not appear VA attempted to request these treatment records. 

Pursuant to VA's duty to assist, a medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Board finds an examination and nexus opinion necessary for the issues of service connection for cervical osteoarthritis and left shoulder condition, and an examination opinion necessary for the issue of service connection for hypertension. 

The Veteran contends his diabetes and glaucoma were caused or aggravated by his hypertension. See October 2017 hearing testimony. Therefore, consideration of whether the Veteran is entitled to service connection for diabetes and glaucoma must be deferred pending resolution of the claim seeking service connection for hypertension. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for glaucoma, hypertension, diabetes, cervical osteoarthritis, left shoulder condition, or malignant neoplasm of the colon, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

This should include releases from Brooke Army Medical Center (BAMC), renamed San Antonio Military Medical Center (SAMMC), from September 2008 through the present; Randolph Air Force Base medical clinic from 1980 to 1989, Temple VA Medical Center from November 1973 to December 1979, and treatment records from Dr. H.R. See October 2017 hearing testimony and November 2012 medical opinion letter.

2. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination with a qualified medical professional to address the nature and etiology of the Veteran's neck and left shoulder conditions. The VA examiner is requested to review all pertinent records associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a.) Identify any cervical conditions found in the record or on examination.

Specifically consider the October 2006 BAMC treatment visit notation of a history of cervical osteoarthritis. If necessary, perform cervical imaging to clarify diagnosis. 

(b) For each cervical condition identified, is it at least as likely as not (50 percent or greater probability) that the identified cervical condition had its onset during service or is etiologically related to service?

(c) Identify any shoulder conditions found in the record or on examination.

Specifically consider October 2006 shoulder imaging and December 2012 letter from Dr. H.R.

(d) For each shoulder condition identified, is it at least as likely as not (50 percent or greater probability) that the identified shoulder condition had its onset during service or is etiologically related to service?

In answering (b) and (d), specifically discuss the Veteran's contention that his neck and shoulder conditions are etiologically related to an in-service motor vehicle accident and/or his in-service duties of loading and lifting ammunition boxes. See October 2017 hearing testimony. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the records development in remand instruction (1) has been completed to the extent possible, forward the claims file to a qualified medical professional to provide a medical opinion on the nature and etiology of the Veteran's hypertension. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is at least as likely as not (50 percent or better probability) that the Veteran's hypertension had its onset in service, was manifest within a year of service, or is otherwise related to active service?

The examiner must specifically address any elevated blood pressure readings contained in service treatment records, and whether those elevated blood pressure readings in service were as likely as not manifestations of the Veteran's later diagnosed hypertension. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the above, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




